Yesawich Jr., J.
Appeal from an order of the Family Court of Clinton
*780Respondent challenges the propriety of an order modifying the terms of his visitation with the parties’ son. The order in question was entered in March 1996, when respondent failed to appear for a hearing that had been scheduled to consider petitioner’s application for modification of a prior order. Several months later, after a related violation petition had come on for a hearing, the parties apparently reached agreement with respect to the visitation issues that are at the core of this appeal, and an order incorporating the agreed-upon terms was issued in August 1996. Inasmuch as that order addresses the same issues as, and effectively supersedes, the directive we are asked to review, this appeal is now moot (see, Matter of Ballard v Parker, 232 AD2d 740, 741; Matter of Oliveras v Arzuaga, 209 AD2d 298; Ruggerio v Ruggerio, 173 AD2d 595, 597; cf., Matter of Rush v Rush, 201 AD2d 836, 837).
Mikoll, J. P., Mercure, Crew III and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.